Title: To Alexander Hamilton from Robert Morris, 3 May 1796
From: Morris, Robert
To: Hamilton, Alexander



Alex Hamilton Esqre
Phila May 3. 1796
Dear Sir
By a letter this moment received from Colo S. Ogden dated yesterday I learn that he was but then going to N York to accomplish the business I mentioned to you, the sale of 50,000 Acres of Genesee Lands in order to enable me to discharge Colo smiths mortgage. This done, I can give you the Security mentioned in my last and probably your influence with Mr Walker & Mr. seton may help in point of accommodation from them to the purchasers. The Terms of Sale were fixed when I wrote to you at 10/ p Acre part on time &ca.
I am Dr Sir Yrs Sincerely
RM
